Title: To James Madison from Alexander J. Dallas, 2 May 1815
From: Dallas, Alexander James
To: Madison, James


                    
                        Dr. Sir,
                        2d. May 1815.
                    
                    I inclose General Brown’s letter for your perusal. It is possible, that I may be able to send the Report of the Board of Officers by this day’s mail; but, at all events, it will be sent tomorrow.
                    It appears by an English newspaper, that our Commissioners were about to assemble in London, at the end of February; and that the negotiation of a Treaty of commerce was thought to be their object. The moment is critical; and England must be disposed to avoid a collision with us, on the question of impressment, if she can find a cover for her retreat. If she thinks, however, that a new quarrel will arise on the old score, is it not probable, that she will protract the execution of the Treaty, retain Niagara &c and strengthen herself in Canada? I have conceived, that it would be useful to urge Mr. Baker, to explain the cause of the delay in surrendering the posts and property, according to the Treaty promise; as the orders to do so should have been sent with the Treaty, to take effect upon the exchange of the ratifications. If the explanation is not satisfactory, and the Treaty remains unexecuted, would it be right to suspend the discharge of the Army, and to call Congress together? The question turns upon the opinion, that we must, within a reasonable time after the 1°. of May, disband the Army, unless such events occur as will justify a reference to the Legislature, for authority to continue it. But it is certain, that decision here must depend

upon the intelligence from Europe, after France and England have taken their stand towards each other. I am, Dear Sir, most respectfully & faithfully Yrs.
                    
                        A. J. Dallas
                    
                